Permit me first of all to assure the people and the Government of Mexico of the firm solidarity of the German Democratic Republic; the first relief supplies for the people affected by the earthquakes have arrived in Mexico City. As recommended in the relevant General Assembly resolution, my country will continue to help alleviate the disastrous effects of that catastrophe.
Mr. President, please accept ray warm congratulations on your election. I wish you and the Secretary-General success in your work. To the President of the thirty-ninth session, Mr. Paul Lusaka, go my thanks for his judicious work.
It is appropriate, indeed necessary, to recall today at this anniversary session of the United Nations, that 40 years ago the States and peoples allied in the anti-Hitler coalition ended the Second World War with victory over fascism. That victory was possible because those united in the coalition had jointly and resolutely resisted the menace to world civilization.
It was under the influence of that most devastating of all wars that States then established the United Nations Organization. Ever since, the supreme precept of the United Nations Charter "to save succeeding generations from the scourge of war" has remained valid.
Current international developments demonstrate the utmost relevance of that call, for the danger of war since 1945 has never been as threatening as it is today. In this situation, the peoples look to the United Nations with justified expectations. The Organization's capabilities to forge a new coalition of peace against war are now incomparably greater than they were 40 years ago. This requires, of course, the single-mindedness of all its Members.
The General Secretary of the Central Committee of the Socialist Unity Party of Germany and Chairman of the Council of State, Erich Honecker, only recently reaffirmed the following on behalf of the German Democratic Republic: "Peace, which was won at the end of the Second World War at the expense of the heaviest toll of blood, is the supreme guiding principle of our Government's policy and a basic concern of every citizen..."
"We have worked for it on a broad front to this date, and we shall not
relent in our search for practical solutions through international
co-operation to address those problems on which a secure peace depends."
The European nations know from their own bitter experience that their security has always been inseparably bound up with the security of frontiers. The same is true today. Respect for political and territorial realities is elementary to living together in peace. Hence the emphasis placed by the German Democratic Republic on this obligatory knowledge, which was incorporated in the joint statement issued on 12 March 1985 on the Moscow meeting of the General Secretary of the Central Committee of the Socialist Unity Party of Germany and Chairman of the German Democratic Republic Council of State, Erich Honecker, with the Federal Chancellor of the Federal Republic of Germany, Helmut Kohl.
In full conformity with the principles of the United Nations that document notes that the inviolability of frontiers and respect for the territorial integrity and sovereignty of all European States in their present boundaries are a basic condition of peace. The German Democratic Republic sticks to these principles. It acts true to its supreme maxim to do everything so that never again will war but
only peace emanate from German soil.
Four decades of post-war development have proved that unqualified recognition of the existence of two sovereign German States independent from each other and normal relations between them, based on international law, are corner-stones of peace in Europe. The German Democratic Republic supports the assessments made by the Secretary-General of the United Nations in regard to the enhancement of the effectiveness and responsibility of the world Organization cm the basis of its Charter.
Like him it is looking for an answer to the question of how most effectively to build on the accomplishments of the United Nations and on the purposes and principles of its Charter and thus how to employ all the Organization's efficacy in order to avert the risk of a nuclear holocaust and to make use of the rich potential of a world at peace. The vitality and usefulness of the Charter, which represents a significant milestone in the process of the democratization of international relations, have stood the test of time. Of great value has been the world Organization's basic principle of the sovereign equality of all its Members, which, though unequal in size, population or political system, are equal in their rights and duties. Its Members equally share a high responsibility for peace and an equal right to build their future under its protective wing.
That holds good for times of relaxed international relations and especially when a tense or even dangerously aggravated situation calls for prudent, predictable action by all States.
The sovereign equality of all States means equal security for all; it means the non-pursuit of military superiority and domination; it means an equal right to peace and an equal right to life.
The right to peace requires, above all, practical moves for the prevention of nuclear war and the abandonment of doctrines which proclaim that such a war can be fought and won and which stimulate preparatory measures for it.
The right to life calls for co-operation in the peaceful uses of outer space and of nuclear energy, rather than for forcing the pace of the arms race or for the militarization of outer space.
The recent initiatives of the Soviet Union concerning international co-operation in the peaceful exploitation of space under conditions of its non-militarization and concerning a moratorium on nuclear explosions are both exemplary and encouraging steps. The plans of "Star Wars" and of the militarization of space, as have been recently initiated with the test of an anti-satellite weapon against a target in space, have thus been countered with the concept of "Star Peace". The implementation of the latter plan could unite the efforts of States for the peaceful exploration of space and for the utilization of space technologies for the benefit of all peoples.
Peace on earth and in space: that remains our aim. We are pursuing it with all consistency. The issue cannot and must not be to regulate arms competition in space and on earth, but to end it.
Where the arms race has not yet started it must not be allowed to occur, and where there already exist immense stockpiles of weapons, the arms spiral must be vigorously reversed. This is how the German Democratic Republic sees the aim and object of the Soviet-United States negotiations about nuclear and space weapons.
The German Democratic Republic welcomes and supports the great number of unilateral pledges made by the Soviet Union, the aim of which is to stop the arms race and facilitate the transition to nuclear disarmament. These pledges clearly underscore the Soviet Union's will to contribute to the success of the Geneva talks. The peoples expect that the other side will take a similarly constructive position.
A few weeks ago we observed the fortieth anniversary of the day when atomic bombs were first used to destroy two Japanese cities and their populations. That date marks one of the darkest chapters in the history of human civilization.
In our time, when fewer and fewer people know the horrors of war from their own experience, the memory of that day, 6 August 1945, should be kept alive and remind all of us to redouble our efforts to avert a worldwide nuclear catastrophe. Every State without exception can and must do its part.
We reiterate the demand to pave the way towards ending the nuclear arms race and towards nuclear disarmament through, first, a pledge by all nuclear-weapon States to forgo the first use of nuclear arms, as the Soviet Union and the People's Republic of China have already undertaken; secondly, through a freeze on existing nuclear arsenals; and, thirdly, through an immediate, complete and general prohibition of nuclear-weapon tests.
The Soviet initiative for the unilateral renunciation of all nuclear explosions and for an extension of the moratorium beyond 1 January 1986, provided the United States joins in, holds out new hopes and vistas for the peoples. The rejection to this date of this Soviet peace move also must not be the last word spoken by the United States.
At the Geneva Conference on Disarmament, negotiations on the prevention of an arms race in outer space, the avoidance of nuclear war, a complete and general prohibition of nuclear-weapon tests and nuclear disarmament should commence without delay, and the negotiations on the prohibition of chemical weapons, which have now been going on for over 13 years, should be finally brought to a successful conclusion. For, next to nuclear weapons, chemical weapons are the most dangerous means of mass destruction. The German Democratic Republic wants to see such weapons prohibited throughout the world. Regional accords could expedite this process. The proposals for such a regional accord which the Governments of the German Democratic Republic and the Czechoslovak Socialist Republic have addressed to the Government of the Federal Republic of Germany are inspired by their intention to fulfill their responsibility for peace and the relaxation of tensions in Central Europe and to meet the security interests of their own and, indeed, of all European peoples through a joint contribution to arms limitation and disarmament. The response which this initiative has so far found is an encouragement to keep to that path, thus strengthening confidence and security.
This approach also guides the German Democratic Republic in regard to the continuation of the process ushered in by the Helsinki Conference on Security and Co-operation in Europe, which has become indispensable, especially today.
The German Democratic Republic strongly favors nuclear-weapon-free zones in the Balkans and in Northern Europe. It renews its readiness, recorded in connection with the Swedish initiative concerning the creation of a zone free of battlefield nuclear weapons in Central Europe, to make its entire territory available for inclusion in such a zone.
Efforts made with a view to enhancing security in other regions of the world through effective measures of limiting military activities and promoting disarmament are whole-heartedly backed by my country. This is true, in particular, of the efforts which have been made for years to convene an international conference on the transformation of the Indian Ocean into a zone of peace. We therefore welcome the agreement recently reached by the States of the South Pacific region to establish a nuclear-weapon-free zone in that area as an expression of the efforts being made to create a world without nuclear weapons.
It is becoming increasingly evident that super-armament is the principal obstacle to social security and economic advance. The relationship between disarmament and development is obvious.
We know that while world arms expenditure is approaching the $1,000 billion threshold, in many developing countries almost half of the children die, before they reach the age of five, of malnutrition or because of the lack of medical care. A mere fraction of military spending in the world would suffice to reach the objective of health for all.
Permit me to recall that back in 1974 the World Health Organization launched an appeal for an international campaign for immunization of all the children of the world by 1990. The German Democratic Republic, where vaccinations are part and parcel of basic medical schemes, provides substantial assistance to quite a few developing countries in carrying out their respective programs and other related measures for the preservation of international peace. International economic relations based on equal rights are becoming increasingly important.
They can flourish only in conditions of sovereign equality. That is why the German Democratic Republic stands in solidarity at the side of the developing countries.
Many developing countries are suffering from the disastrous impact of the persistent monetary and financial crisis in the capitalist world, which is due to a policy of high interest rates and the diversion of capital to finance the course of super-armament. We approve of the proposal made by the non-aligned States to convene an international conference on money and finance, with universal participation, within the United Nations framework.
Faithful to its foreign policy principles, the German Democratic Republic continues to offer undiminished solidarity and support to developing countries.
In 1984, its assistance amounted to some 2 billion marks, which is equivalent to 0.82 per cent of the national income produced in that year and represents an increase of 9.5 per cent over the previous year.
Peace and security are inconceivable without national and social liberation of the peoples. The liberated States and peoples have joined the broad stream of the fighters for peace, disarmament and social progress, as is evident in particular by the Delhi Declaration, which calls for the prevention of nuclear war and a return to detente.
The German Democratic Republic most strongly condemns the State terrorism of the apartheid regime in South Africa, which over the past few weeks has greatly escalated violent repression internally and the use of force externally. We are in favor of effective sanctions which would help to ensure respect for human rights in South Africa. Bogus sanctions do not change anything. Since apartheid cannot be reformed, it must be abolished. The German Democratic Republic reaffirms its unqualified solidarity with the African National Congress of South Africa (ANC) and the South West Africa People's Organization (SWAPO) and with all patriots in South Africa and Namibia. It strongly condemns South Africa's continued policy of aggression pursued against the People's Republic of Angola.
The German Democratic Republic calls for the granting of independence to Namibia on the basis of the relevant United Nations decisions, including Security Council resolution 435 (1978).
There is urgent need for a peaceful settlement in Central America, where the situation is worsening in the wake of policies of military and economic threat and blackmail. A settlement can be achieved provided there is strict respect for the peoples' right to self-determination, for sovereignty and the principles of non-interference and, above all, of the inadmissibility of the threat or use of force. The German Democratic Republic endorses the efforts made by the Contadora Group and the policy pursued by Nicaragua? which are aimed at a peaceful settlement of the conflict.
We extend our sympathy and support to Cyprus in its just struggle for national independence and a peaceful, just and lasting solution to the Cyprus problem on the basis of the pertinent United Nations resolutions.
The persistent dangerous situation in the Middle East gives rise to great concern. A just and durable peace in that area can be reached only through the complete withdrawal of the Israeli armed forces from all Arab territories occupied since 1967, by recognition of the legitimate national right of the Palestinian people to create an independent State of its own and by ensuring the sovereignty and security of all the States concerned.
The German Democratic Republic favors the convening of an international conference on the Middle East with the participation of all interested parties, including the Palestine Liberation Organization as the sole, legitimate representative of the Palestinian people.
The German Democratic Republic reaffirms its solidarity with the Democratic Republic of Afghanistan, which seeks a settlement of the existing problems by way of negotiation. The security of that region requires the definitive cessation of interference .in internal affairs and the ending of the undeclared war of imperialist reactionary forces.
My country follows with sympathy the efforts made by the States of IndoChina to establish lasting peace and stability in South-East Asia based on dialog and co-operation. The political and military measures agreed upon last August by the Foreign Ministers of the countries of IndoChina are of far-reaching importance. The demand of the Democratic People's Republic of Korea for the withdrawal of United States forces from South Korea is considered by the German Democratic
Republic to be both justified and an important prerequisite for a peaceful settlement of the contentious issues on the Korean peninsula and the peaceful unification of Korea without outside interference. The pertinent resolution adopted here 10 years ago, of which the German Democratic Republic was a co-sponsor, offers a realistic basis and remains valid. The preservation of peace is the overriding obligation of the present time, as is borne out by the mounting tensions and conflicts in various regions of the world. The German Democratic Republic has therefore complied whole-heartedly with the United Nations recommendation to declare 1986 the International Year of Peace.
Like other countries, it holds that the alarming trends in international relations can be reversed provided common sense and realism prevail all over the world. When all partisans of poMce join together in resolute action, paths will be found along which to proceed to arms limitation and disarmament, political dialog between States with different social systems will enhance the indispensable confidence among States, businesslike negotiations and compromises will become possible and mutual understanding and co-operation will finally be promoted, leaving the ground for confrontation and arms build-up.
Such action would be a fitting tribute to the more than 50 million dead of the last world war.
Today, the United Nations is faced with decisions which have implications reaching far beyond the year 2000. Never before in history have the living generations had so heavy a responsibility to the generations to come. Either
mankind will move ever closer to self-destruction or it will put an end to the stockpiling of ever more destructive weapons systems and dismantle the arsenals of death.
The experience of the past and the challenges of the present demand, in the interests of life, that we carefully preserve and gradually build on what has been so hard to achieve. Let us join together in combating war before the weapons speak. The fortieth anniversary of the United Nations is a worthy occasion for the German Democratic Republic solemnly to renew its commitment to the aims of this forum of world peace.
